Citation Nr: 1109298	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-37 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for high frequency hearing loss, left ear, with borderline normal hearing, right ear.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1979 to February 1981.  His DD Form 214 also indicates prior active service of 18 years and 11 months.     

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the commonwealth of Puerto Rico, which, inter alia, denied an increased rating for the Veteran's service-connected hearing loss and denied entitlement to a TDIU.  

The RO also had denied an increased rating for the Veteran's service-connected amputation of right index finger and deformity of right middle finger with residual scars of surgery, but the Veteran did not perfect an appeal of that issue by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2010).  Therefore, it is not before the Board.
  
In July 2010, after certification of the appeal, the Veteran submitted pertinent evidence consisting of records from the Social Security Administration (SSA) directly to the Board.  This evidence was not submitted with a waiver of RO consideration; however, because the Board is remanding the Veteran's appeal, the Veteran is not prejudiced.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that further development of the evidence is required.

In this case, a review of the records reveals that the Veteran may be receiving medical treatment with private physicians, but these records currently are not associated with the claims file.  Specifically, the Veteran has submitted claims forms from his health insurance provider showing treatment with private physicians.  These private medical records may pertain to the Veteran's disabilities and his employment status, and an attempt should be made to obtain these records.

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  VA also has a duty to make reasonable efforts to obtain relevant records, including private records, that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Further, a VA examination is needed to determine the current nature, extent, and severity of the Veteran's hearing loss.  A review of the claims file indicates that the last VA audiology examination was performed in March 2008, which dates to almost three years ago, and a more current examination would be helpful in deciding the Veteran's appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).  As such, VA is required to afford a Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

With respect to the Veteran's claim for TDIU, the Board finds this issue to be inextricably intertwined with any questions regarding the Veteran's entitlement to a compensable disability rating for his hearing loss, as a finding that his service-connected hearing loss has increased in severity could well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matter with regard to the Veteran's claim for an increased rating has been resolved.

However, the Board also is referring for an extra-schedular rating the Veteran's service-connected disabilities.  An extra-schedular rating is appropriate when the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  38 C.F.R. § 3.321(b)(1). 

In this regard, generally, a total disability rating for compensation purposes may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran has the following service-connected disabilities:  amputation of right index finger and deformity of right middle finger with residual scars of surgery, rated as 50 percent disabling; and high-frequency hearing loss, left ear, with borderline normal hearing, right ear, currently rated as noncompensable.  The combined service-connected disability rating is 50 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Consequently, his combined rating of 50 percent does not currently meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).    

If, as here, a Veteran fails to meet these § 4.16(a) percentage requirements, yet there is probative evidence indicating that he is nonetheless unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected disabilities, his case must be referred to the Director of Compensation and Pension Service for consideration of possibly granting a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).

In this regard, evidentiary records demonstrate a marked interference with employment due to the Veteran's amputation of right index finger disorder.  SSA records submitted by the Veteran indicate that he has received SSA disability benefits due to this disorder since 1989.  The Veteran also has argued that his TDIU claim should be considered on an extra-schedular basis because he was awarded SSA disability benefits in 1989 for his service-connected disabilities.  See notice of disagreement dated in January 2009.  Overall, in light of evidence from the SSA showing that the Veteran has not engaged in substantial gainful employment since the amputation of his right index finger, an extra-schedular evaluation is for consideration.

Thus, the Veteran's case must be referred to the Director of Compensation and Pension Service for consideration of possibly granting a TDIU on an extra-schedular basis. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Board cannot assign an extra-schedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, it is referring this case to the Undersecretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all private physicians from whom he received treatment for his service-connected disabilities.  If any private treatment records exist, the RO also should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Arrange for the Veteran to be scheduled for a VA audiology examination to assess the current severity of his service-connected hearing loss.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  

All indicated tests and studies should be performed as deemed necessary by the examiner, particularly an audiogram for both ears.  The results of the audiograms should be specifically indicated.  

The examiner also should discuss the extent to which the service-connected hearing loss affects the Veteran's ability to secure or maintain employment.  Specifically, the examiner should opine whether the Veteran's service-connected hearing loss prevents him from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders and advancing age.  

The examiner should provide a detailed discussion of the rationale for the opinion rendered with consideration of the pertinent lay and medical evidence of record.  If the examiner cannot provide any requested information, the report should so indicate.  

The Veteran is advised that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim.

3.  Submit the TDIU and increased rating claims to the Undersecretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  In making this determination, SSA records showing that the Veteran began receiving SSA disability benefits in 1989 due to his service-connected right index finger amputation should be given particular consideration.  Also be mindful that "marginal employment" is not substantially gainful.  See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991); Faust v. West, 13 Vet. App. 342 (2000); and VA Adjudication Procedure Manual M21-1, Part VI, paragraph 7.09(a)(7).  The severity of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered. 

4.  Readjudicate the Veteran's claim for a compensable disability rating for high frequency hearing loss, left ear, with borderline normal hearing, right ear, and his claim for entitlement to a TDIU, including on an extra-schedular basis, in light of the VA examinations provided and any additional evidence received since the September 2009 statement of the case (SOC).  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must 

be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


